        Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 1 of 7. PageID #: 1



                                                                                        filed
                                                                                      ocr -8 2020
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                     (TOLEDO DIVISION)

ANTHONY BOYD
4205 Northcroft Lane
Toledo, Oh 43611

                       Plaintiff
                                                      CASE No.
                                                                    3--20 CV 2273
        V.

                                                      JURY TRIAL DEMANDED

Philip Parker
590 High Eagle Court                                          JUDGE ZOUHAR>^
Walnut Creek, Ca 94595
                                                            MAG. JUDGE JAMES R. KNEPP ||
                       Defendant




                                   CIVIL ACTION COMPLAINT

        Plaintiff Anthony Boyd ("Plaintiff), for his Complaint against Defendant, Philip

Parker ("Defendant), states as follows:


PARTIES..lURISnirriON. AND VFNIIF



        1.     Plaintiff is a resident of Lucas County, Ohio, currently residing at the

above captioncd address, and was at all times relevant hereto domiciled in Lucas County,

Ohio.


        2.     Defendant Parker is a resident of Contra Costa County, California, at the
above address.


        3.     Acting directly and/or by an agent. Defendant caused tortious injury by acts

committed both inside the state of Ohio with the purpose of injuring Plaintiff in this state, and
       Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 2 of 7. PageID #: 2




reasonably expecting the injuries which arc stated in this complaint would result to Plaintiff in

this state, and anywhere that Plaintiff might be found by those who viewed the defamatory

communications.


       4.       Jurisdiction is appropriate under 28 U.S.C. §1332(a) because there is diversity of

citizenship and the amount in controversy exceeds $75,000 exclusive of interest and costs.

        5.      This Court has jurisdiction over the subject matter and parties of this action as

it is a location where the harm complained of herein has primarily occurred and been suffered

by Plaintiff.

       6.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)as substantially all

of the events that give rise to the claims in this action occurred within this District.


                                    FArTlJAI.AI.LRr.ATIONS


        7.      Plaintiff incorporates the allegations and averments of the above numbered

paragraphs as iffully restated herein.

       8.       Plaintiff is a Black male who makes his living as truck driver and resides at home

with his wife and children.

       9.       Defendant is a highly educated white male who, upon information and belief

makes his living in the financial services industry.

        10.     Both Plaintiff and Defendant attended New Canaan High School in New Canaan,

Ct and both formerly resided in New Canaan, Ct.

        11.     Plaintiffs elder brother, Terrance Boyd, when a minor, was convicted for having
taken part in a burglary in New Canaan, Ct that resulted in the homeowner being murdered.
        12.     Plaintiff took no part WHATSOEVER in either the burglary, nor the murder, and

was never arrested let alone convicted for the murder of the homeowner.
        Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 3 of 7. PageID #: 3




        13.       Defendant being a resident of New Canaan at about the time of the murder in

question, knew or should have known that iiis allegations against Plaintiff were false when he

made them, but he nevertheless made them with a reekless disregard for their truth or falsity.

        14.       Defendant had known of Plaintiff and his family since their youth in New Canaan

and had communicated witlt Plaintiff over Facebook and had access to his Facebook profile,

which contained pertinent infonnation conccming his domicile in the Toledo, Ohio region, for

months or years prior to the defamatory posting.

        15.       On October 19, 2019, Defendant, randomly, out of the blue, with no provocation

posted the following defamatory statements on Facebook:

                 "October 19, 2019



             Phil Parker Tony Boyd, weren't you involved in a murder in New Canaan, specifically
             targeting an old white woman because of her wliiteness - something about throwing an
             old white woman into a swimming pool and leaving her there to die



             Phil Parker sounds like a race based hate crime to me...if ever there were one."

        16.      The above defamatoiy statements were published in front of a national audience

on Facebook, including, but not limited to. Plaintiffs' friends who live in Ohio, and/or work with

Plaintiff.


        17.      Defendant never apologized for nor withdrew his allegations despite being made
aware on Facebook, the same night that he posted his outrageous, hurtful, lies, that his

allegations were false:

                 "Ronald Cottrcll Phil Parker if you wanna bring up 32 yr old murders
                 Maybe should at least put it on the right person      And said crime that you are
                 referring to sir for 1 was a crime of opportunity not a hate crime and 2 again
                 tragic as it was maybe you should really check your facts first before opening you
                 mouth
       Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 4 of 7. PageID #: 4




        18.     Being in possession of this information. Defendant could have and should have

immediately apologized for his false statements against Plaintiff, falsely accusing him of a

race based murder of an elderly woman in New Canaan, Ct; however, he preferred to let the

false allegations stand and never withdrew it, nor issued a public apology, thus leaving
Plaintiff to forever live in fear of who read, and who believed the Defendant's reckless

statement, which was became knowingly false after he failed to issue an apology and explain

that he was in error and that Plaintiff had not committed the heinous crimes which Defendant

had recklessly accused him of.

        19.    The knowingly false allegations accusing the Plaintiff of having committed a

heinous crime against a white woman, were willftilly and wantonly published with the intent

to cause a lynch mob reaction ofdislike and hatred of Plaintiff on the basis of Plaintiffs race.

        20.    The Statements caused individuals viewing the same, including John Docs 1-
10 named herein, to further publish, repeat, and disseminate false and defamatory accusations
about Plaintiff to others.


         21.     Though unknown if related. Plaintiff had difficulty securing work as a tmcker

  with other trucking companies after the reckless and outrageously false defamatory post was

                                                                        published by Defendant.

       22.     Plaintiff must now, through no fault of his own, live with the anxiety of
wondering if coworkers, friends, neighbors and others believe that he savagely murdered an
elderly woman on the basis of her race.

                                   COUNT II - PFFAMATION


       23.     Plaintiff incorporates the allegations and averments of paragraphs 1-33 as

if fully restated herein.
       Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 5 of 7. PageID #: 5




       24.     Defendants published/re-published and/or caused to be published/re-

published the Statements, which were about Plaintiff and/or reasonably understood to

refer to Plaintiff.


       25.     The Statements, which accuse Plaintiff of criminal wrongdoing, and

morally repugnant behavior, arc defamatory per sc, as they arc disparaging and impugn

Plaintiffs reputation, and injuriously affect Plaintiff in bis trade and profession, as a

trucker, and as a respectable citizen of his community, and the state of Ohio.

       26.     The Statements are false and defamatory because they do not accurately

describe real events that actually involved Plaintiff and falsely accuse Plaintiff of having

savagely murdered an elderly woman on the basis of her being "white"..

       27.      Defendants authored and/or published/re-published the Statements

without privilege, consent, or any other form of authorization.

       28.     The Statements were authored and/or published/re-published with the

requisite degree of fault in that the Statements were authored and/or published/re-

published with actual malice in that the statements were made with Defendants'

knowledge of their falsity, or with reckless disregard as to the veracity of the statements.

       29.     The Statements were authored and/or published/re-published with actual

malice as Defendants' state of mind, was characterized by hatred, racial animus, and/or a

willful and wanton desire to inflict pain upon Plaintiff.

       30.     The Statements were specifically directed and communicated to people in

Lucas County, Ohio, and around the country, for the purpose of damaging Plaintiffs

personal and professional reputation in his community, and causing him to incur other
       Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 6 of 7. PageID #: 6




economic and non-economic damages. Plaintiff is informed, and believes, and upon that

basis alleges that the Statements have been read and received by third persons in the

state of Ohio throughout Lucas County, and in the trucking industry in which he earns his

wages to support his wife and children.

       31.     As a direct and proximate result of the Statements, Plaintiff has suffered

and sustained, and will indefinitely continue to suffer and sustain , severe emotional

distress, mental anguish, personal humiliation, and impairment of reputation.

       32.     All false words were set forth by Defendant about Plaintiff to subject

Plaintiff to public hatred, ridicule and contempt.

                       COUNT il - CIVIL HARASSMENT (R.C. 2917.20


       33.     Plaintiff incorporates the allegations and averments of the above numbered

paragraphs as if fully restated herein.

       34.     Defendants knowingly made or caused to be made telecommunications

and/or knowingly permitted a telecommunication to be made from a device under the

person's control in a manner which violated R.C. 2917.21.

       35.     The Defendant made the statements with ill will and a conscious

disregard for the rights and safety of the Plaintiff.

       36.     As a direct and proximate result of Defendant's violation of R.C. 2917.21„

Plaintiff has suffered and sustained, and will indefinitely continue to suffer and sustain ,

severe emotional distress, mental anguish, impairment of reputation and personal

humiliation.


       WHEREFORE,Plaintiff Anthony Boyd, demands judgement against Defendant as
      Case: 3:20-cv-02273-JZ Doc #: 1 Filed: 10/08/20 7 of 7. PageID #: 7




follows:


      I.     On Count I, a decree of this Court that the statcmcnls arc false, and
             dclamatory, presumed and actual damages in excess of S75.0()0, punitive
             damages, attorney fees, costs, pre and post-judgment interest, and any and
             all other relief, both at law and in equity, this Court is empowered to grant.

      II.    On Count II, presumed and actual damages in excess of S75.000, punitive
             damages, attorney fees, costs, pre and post-Judgment interest, and any and
             all other relief, both at law and in equity, this Court is empowered to grant.

      III.   On Counts 1 & II, preliminary and permanent injunctive relief, both
             mandatory and prohibitory, that the Defendants are:

             a.     prohibited from creating or publishing statements about Plaintiff.
                    Plaintiffs family, agents, servants, attorneys, representatives,
                    products, goods, or services which defame, disparage, or contain
                    libelous statements about Plaintiff; and,

             b.     ordered to take all actions necessary to remove any of the false and
                    defamatory statements published from the internet including but not
                    limited to, requesting removal of the statements from the website
                    where they arc posted and from Internet search engines, including
                    Google, Yahoo! . and Bing, and the website where the Statements
                    arc published.


                                     Respectfully submitted^

                                     The Downey Law Firm, LLC




Dated: Ocbbcr 7. 2020


                                  Philip A. Downey( mitted Pro Mac Vice)
                                 "The Downey Law F\iTn, LLC
                                     downcviusticcfegmail.com
                                     105 Guinea Hollow Road
                                     Califon, NJ 07830
                                     Phone: 610.470.5
